Citation Nr: 0948253	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating greater than 20 
percent for residuals, right shoulder injury with fusion of 
acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1953 to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In his substantive appeal for a claim for service connection 
for hypertension, dated February 2007, the Veteran requested 
a hearing before a member or members of the Board.  In April 
2007 correspondence, the Veteran withdrew his request for a 
hearing.  See 38 C.F.R. § 20.704 (2009).

The Veteran's increased rating claim for a right shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


FINDING OF FACT

The Veteran's hypertension did not begin during active 
service or within the first post-service year; it is not 
otherwise etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in March 2006, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the Veteran could submit in support 
of his claim.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for 
hypertension.  Thus, any failure to develop this claim under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The March 
2006 letter was provided prior to the November 2006 rating 
decision currently on appeal.  Because the appellant's claim 
is being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed disability 
and active service.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that he incurred hypertension during 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including cardiovascular-renal disease (including 
hypertension) are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show are silent for 
any medical treatment for or report of hypertension.  In a 
separation report of medical examination dated June 1979, the 
Veteran had a systolic blood pressure of 120 millimeters of 
mercury (mmHg) and a diastolic blood pressure of 80 mmHg.  He 
also had normal clinical evaluations of his vascular system.  
Although the Veteran had a systolic murmur heard at the lower 
sternal border and an irregular heartbeat, there was no 
diagnosis of hypertension or even high blood pressure.  In an 
associated report of medical history, the Veteran reported 
that he did not have nor ever had high or low blood pressure, 
heart trouble, palpitation or pounding heart, pain or 
pressure in chest, or shortness of breath.  These records, 
overall, tend to show that the Veteran did not have a heart 
condition or hypertension in active service, providing 
evidence against his claim as he fails to satisfy the second 
requirement for service connection.

Furthermore, because there is no finding of hypertension 
within one year after separation from active service, the 
presumptive provisions for chronic diseases are not for 
application.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
hypertension.  There is no competent medical evidence of 
record indicating a medical nexus between his hypertension 
and any disease or event incurred during active service many 
years ago.  Indeed, over 20 years had lapsed before the 
Veteran first sought treatment for this disability.  In 
rendering a determination on the merits of a claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In short, 
the post-service treatment record also provides evidence 
against this claim.  Importantly, beyond the negative 
evidence cited above, there is no indication of a connection 
between service and the disabilities at issue other than then 
the Veteran's statements.  The Board must find his statements 
are outweighed by the service and post-service treatment 
records, which are both found to provide evidence against 
these claims. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

	(CONTINUED ON NEXT PAGE)




REMAND

With respect to the Veteran's claim of service connection for 
a right shoulder disability, the Veteran underwent a VA 
examination of his joints in June 2007.  There, the Veteran's 
range of motion for his right shoulder was flexion measured 
at 125 degrees, extension at 30 degrees, adduction at 25 
degrees, abduction at 45 degrees, external rotation at 60 
degrees, and internal rotation at 40 degrees.

In August 2007, just two months after the VA examination, a 
VA outpatient treatment report indicated that the Veteran's 
right shoulder range of motion worsened with flexion measured 
at 90 degrees.  Abduction was measured at 90 degrees, 
internal rotation at 40 degrees, and external rotation at 70 
degrees.

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the Veteran's 
disability depends on the particular circumstances of the 
individual case.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Because the record indicates that the Veteran's 
symptomatology for this disability has worsened since his 
last VA examination, the Board finds that, on remand, the 
Veteran should be scheduled for an updated VA examination to 
determine the current nature and severity of his service -
connected right shoulder disability.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
VA examination to ascertain the current 
nature and severity of his service-
connected right shoulder disability.  The 
claims file must be made available for 
review.  The examiner should discuss the 
Veteran's current level of social and 
occupational impairment due to his 
traumatic degenerative disc disease of the 
lumbar spine, including the impact it has 
on his ability to work.  A rationale 
should be provided for any opinion(s).

2.  Thereafter, readjudicate the claim on 
appeal.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


